Citation Nr: 1648233	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange/herbicide exposure.

2.  Entitlement to service connection for eye disability, claimed as retinopathy, to include as secondary to type II diabetes mellitus.  

3.  Entitlement to service connection for a kidney disorder, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to Agent Orange/herbicide exposure, and/or as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to Agent Orange/herbicide exposure, and/or as secondary to type II diabetes mellitus.  


6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal assault.

7.  Entitlement to service connection for loss of use of a creative organ, to include as secondary to type II diabetes mellitus.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Louisville, Kentucky that denied entitlement to service connection for type II diabetes mellitus, eye disability, kidney disease, peripheral neuropathy of the upper and lower extremities, loss of use of a creative organ and PTSD as the result of a personal assault in service, as well as a total rating based on unemployability due to service-connected disability.

The Veteran was afforded an informal hearing at the RO in January 2013.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board points out that it has broadened the theories of entitlement to service connection for some disabilities for which service connection is sought on appeal.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009) (Claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability.).  As such, these issues have been re-characterized on the title page to reflect these considerations.  

The Veteran asserts that while stationed at Kwang Ju and Osan Air Force Bases Korea, he was close to the Demilitarized Zone (DMZ) and was exposed to Agent Orange as a postal clerk when he handled packages, equipment, and bags sent from Vietnam to Korea.  He maintains that he is thus entitled to the presumptive provisions of 38 C.F.R. 38 U.S.C.A. § 1116 (a)(2) (2014); 38 C.F.R. § 3.309(e) (2016) to establish service connection for type II diabetes mellitus and diseases secondary to diabetes, including eye disability, kidney disease, peripheral neuropathy of the upper and lower extremities and loss of use of a creative organ.  The appellant also asserts that he has PTSD as the result of a personal assault in service and that a total rating based on unemployability is warranted because he is unable to obtain or engage in any gainful employment due to the above cited disabilities.  

A veteran who had active military service between April 1, 1968, and August 31, 1971, and who served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307 (a)(6)(iv) (2016); 76 Fed.Reg 4,245-4,247 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011 and to claims pending before VA on that date, which includes the current appeal.  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ is found in a table in the VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block b (change date August 26, 2016). 

Service personnel records confirm that the Veteran arrived in Korea in March 1971 and was attached to 6314 Camron Squadron, Osan Air Base Korea (PACAF).  He therefore had military service in Korea within the relevant regulatory period for presumptive herbicide exposure if other requirements are met.  Additionally, the Veteran has been diagnosed with a disorder (diabetes) associated with herbicide exposure for purposes of this presumption. 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309(e).  

Of record is a July 2013 formal administrative memorandum for the record finding a lack of sufficient information to submit to the Joint Services Records Research Center (JSRRC) in support of a Korea DMZ herbicide claim.  The Board finds, however, that although the Veteran's specific organization and station of assignment are not listed by the DOD as stationed in or along the DMZ during the relevant time frame, it is not inconceivable that these might have been part of a larger military organizational or command structure contemplated by VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block b and this must be determined.  Therefore, it cannot be presumed that the appellant was not exposed to a herbicide agent based on the available information.  Therefore,  Veteran must be contacted and sent the appropriate VA form to ascertain his complete military chain of command.  Alternatively, the RO should contact other appropriate records repositories for this information.  Whether a response is received or not, the Veteran's information must be submitted to the JSRRC for verification of exposure to herbicides.  Moreover, the Board observes that the RO's administrative memorandum initially refers to lack of information required to verify or confirm Vietnam in-country service for the Veteran, and includes a Memorandum for Record referencing herbicide use in Thailand, neither of which is relevant to the Veteran's case.  

The Veteran asserts he was assaulted in service and was hospitalized for a nervous breakdown.  He states that he was subsequently found to be at fault for fighting, leading to a court-martial and ultimately being offered an early out from service.  The appellant contends that he changed drastically after this event and has had psychiatric disability since that time.  Service treatment records document in detail the events surrounding an altercation the appellant had with other service members in December 1970.

The appellant was afforded an examination for PTSD purposes by a VA clinical psychologist in February 2013.  Following examination, the examiner determined that there was evidence of a criterion A stressor in service and that the Veteran met elements of criteria A, B, C, D, and E for PTSD, but that he did not meet the full criteria for a diagnosis of such.  The examiner only diagnosed alcohol dependence and cocaine dependence, both in sustained in full remission, and stated that the Veteran did not have a current mental disorder, despite indicating that he had depressive symptoms.  The Board finds that although the examiner's report is detailed, there is enough of a conflict in the findings such that an examination by a VA psychiatrist is warranted to determine whether the Veteran has any current psychiatric disorder related to service. See Hyder v. Derwinski, 1 Vet.App. 221 (1991).

Finally, the Board observes that the Veteran has not been sent VCAA notice addressing his claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ (2016).  As such, these claims must also be remanded for proper VCAA notification.

Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice pertaining to the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities

2.  Contact the Veteran and send him the appropriate VA form to ascertain his complete military hierarchy during his time in Korea.  Allow 30 days for a response.

3.  The RO must contact other appropriate records repositories or archives and request personnel records for the Veteran in Korea.  

4.  Whether a response to the above is received on not after 30 days, send the Veteran's information to the JSRRC for verification of exposure to herbicides.

5.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD based on personal assault are satisfied or whether there is any current psychiatric disability that relates back to service.  Access to the appellant's Virtual VA/VBMS file, as well as a copy of this remand, must be made available to the psychiatrist.  The examination report must clearly reflect whether a review of the Virtual VA/VBMS records is performed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions. 

For any diagnosed psychiatric disorder, the examiner must opine whether it at least as likely manifested in service, or is causally related to an event in service.  If PTSD is diagnosed the examiner must identify the evidence which corroborates the stressor(s) supporting the diagnosis.  

The report of examination must include a detailed narrative with a complete rationale for the opinions provided.

6.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.110 (b) (2016).


